Citation Nr: 1432853	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for a skin disability.  In a July 2009 rating decision, the RO denied service connection for a low back disability.  

The Veteran and his friend testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a skin disability had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board decision either grants or remands all of the Veteran's claims, there is no possible prejudice and consideration of compliance with VCAA is not necessary. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts entitlement to service connection for a skin disability as directly related to active military service.  Specifically, he reports that during service, he was diagnosed with intermittent urticaria after receiving a vaccination during service.  He asserts that the skin condition has been present since that time.

A review of the claimant's service treatment records notes that he was diagnosed with generalized urticaria after an allergic reaction to the bubonic plague vaccine that had been given in September 1968.  The condition continued intermittently until December 1968.  The Veteran again developed urticaria in March 1969 after receiving another dose of the vaccine.  At the time of his November 1969 separation examination, it was noted that the Veteran had recurrent attacks of a rash due to an allergy.  The Veteran also reported the skin condition in his separation report of medical history.

Post-service private treatment records dated in July 1988 note treatment for a rash and document the use of Doxepin to treat the condition.

The Veteran was afforded a VA examination in February 2009.  At the time of the examination, he reported intermittent flare-ups of the skin condition since service.  The examiner noted that a skin biopsy was conducted, but no specific diagnosis was made.  On physical examination, the skin was normal with no current rash or hives.  The examiner diagnosed recurrent chronic hives.

At the June 2014 Board hearing, the Veteran stated that during military service, he was required to take vaccination shots and thereafter he developed hives.  He further stated that he has suffered from outbreaks of hives since that time.  He was prescribed medication; however, he was no longer taking it and now relies on self-treatment during flare-ups.  He reported that he experienced flare-ups approximately a dozen times the previous year and at least 4 times in 2014.  The witness at the hearing testified that she had observed the skin condition over time.

In weighing the evidence of record, the Board finds that service connection for a skin disability is warranted.  In this regard, the Veteran has reported a history of skin problems since service.  Specifically, he has described the intermittent outbreak of hives.  The Veteran is competent to report current symptoms of his claimed skin disability and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from a skin disability since service to be credible.  Moreover, when considered in conjunction with the VA examiners diagnosis of recurrent chronic hives and a similar diagnosis in service, the evidence supports the claim of service connection for a skin disability.  

In sum, when considering the Veteran's competent and credible statements along with the medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, a skin disability had its onset in service and, therefore, service connection is warranted. 38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disability is granted.


REMAND

The Veteran asserts that his low back disability with sciatica had its onset during military service and has continued since that time.

A review of the claimant's service treatment records is negative for complaints of, treatment for or a diagnosis of a low back disability.  However, in his November 1969 report of medical history noted at separation from military service, he reported a history of leg cramps, back trouble and foot trouble.  

The Veteran was afforded a VA examination in February 2014.  The examiner determined that the claimant's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran was not treated for a low back condition during service and that he was not seen for any condition until December 1993.  Additionally, the examiner determined that the Veteran's congenital spine condition was not aggravated by military service and determined that if the condition had been aggravated by service, it would be reasonable for the Veteran to have sought evaluation for the condition prior to December 1993.

The Board finds that the February 2014 VA examination opinion is not fully adequate to decide the claim of entitlement to service connection for a low back disability.  In this regard, the examiner did not address the Veteran's separation report of medical history indicating a history of leg cramps, back trouble and foot trouble.  Moreover, the examiner failed to discuss the lay statements of records from the Veteran's ex-wife and mother reporting that the claimant's back pain existed since approximately 1969 or statements from the Veteran indicating that he self-treated the condition.

Therefore, on remand an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who conducted the February 2014 VA examination, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for a low back disability.  

For all low back disabilities diagnosed, the examiner should answer the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability represents a congenital disease as opposed to a congenital defect? 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b. For any congenital disease, the examiner should opine whether the disease (1) clearly and unmistakably existed prior to the Veteran's active service and (2) clearly and unmistakably underwent no permanent increase in severity as a result of active military service.

c. For any low back disability determined not to be a congenital defect or disease, opine as to whether is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disability was incurred in or is otherwise etiologically related to active military service.

The examiner must specifically discuss the lay statements of record as well as the Veteran's November 1969 separation report of medical history where he noted a history of back trouble, leg cramps and foot trouble.

The examiner should provide reasons for these opinions. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons why an opinion would require speculation.

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


